Exhibit 10.2

 

[g204901kgi001.jpg]

 

 

 

 



Nightingale & Associates, LLC

 

Soundview Plaza

 

1266 East Main Street

 

Stamford, Connecticut 06902

 

 

 

Tel: 203.359.3855

 

Fax: 203.359.4551

 

Email: info@nightingale-
associates.org

 

 

 

Principals:

December 16, 2004

J. Pierre Benoit

 

Michael R. D’Appolonia

Mr. Gregory M. Sebasky

Timothy R. Hassenger

President

Howard S. Hoffmann

MedQuist Inc.

James D. Neidhart

1000 Bishops Gate Blvd.
Suite 300
Mt. Laurel, NJ  08054-4632

Dear Greg:

In response to various discussions, Nightingale & Associates, LLC
(“Nightingale”) has been asked to submit this proposed Amendment to our
Engagement Letter with MedQuist Inc. (“MedQuist” or the “Company”) dated July
29, 2004.  This Amendment describes our understanding of the scope of work of a
proposed Phase II assignment as well as provides revisions to the cost structure
for the additional work.  All other terms and conditions for the retention of
Nightingale, as detailed in the July 29, 2004 Engagement Letter, including but
not limited to the Release and Indemnification agreement, will remain in force
and effect.  It is our continued understanding that Nightingale will be engaged
by MedQuist and will report to the Company’s Board of Directors.

I.              SCOPE OF WORK:

Effective November 1, 2004 Nightingale will extend the term of Howard Hoffmann’s
role as MedQuist’s Interim Chief Executive Officer on a month to month basis for
a period of up to six months.  Ongoing advisory work, if any, following
termination of Mr. Hoffmann’s role as Interim Chief Executive Officer will be
subject to negotiation of a mutually agreeable Scope of Work and Fee Structure.

II.            COST ESTIMATE:

Nightingale will no longer invoice Mr. Hoffmann’s time on an hourly basis nor
will there be a Performance Fee associated with Phase II work.  Instead,
Nightingale’s fees for Mr. Hoffmann’s role as Interim Chief Executive Officer
will be a fixed rate of $200,000 per month payable in arrears.  If the Mr.
Hoffmann’s role is terminated during the course of a month, Nightingale’s fees
for the final month will be prorated based on the actual number

 

Finding Solutions to Complex Business Situations Since 1975


--------------------------------------------------------------------------------


of calendar days elapsed during the month up to and including Mr. Hoffmann’s
final day of work.

Nightingale will continue to make available the services of Mr. Eugene A. Reilly
to perform selected services in connection with the Company’s remediation
activities.  Mr. Reilly’s professional time fee services have been and will
continue to be invoiced to MedQuist at his prevailing hourly rate of $350/hour. 
Per your request, attached is an analysis of the Mr. Reilly’s time spent on the
project to date as well as a recap of the tasks performed to date.  Mr. Reilly’s
ongoing responsibilities include completion of the Work Type Cleanup in LINKS as
well as the Account Number Rollup analysis.  Both of these projects should be
completed in January 2005.  Ongoing work beyond that time will be a function of
available, qualified resources within the Company and the nature of ongoing
critical analysis requirements, if any.  Should it become necessary to utilize
the services of additional Nightingale personnel on the project, it is agreed
that Nightingale will invoice professional time fees for such personnel at their
prevailing hourly rates.  Nightingale agrees that it will confer with the Board
of Directors before adding additional personnel to the project team.

In addition to professional time fees, out-of-pocket expenses are billed at
cost, and generally range from 10% to 20% of professional time fees, depending
on the amount of travel involved.  Out-of-pocket expenses consist primarily of
transportation, meals, lodging, telephone, specifically assignable secretarial
and office assistance, and report production.

III.           ADVANCE DEPOSIT

Nightingale requires an Advance Deposit for all assignments of the type
described above.  Given this situation, Nightingale will not require an increase
of its existing Advance Deposit of $75,000 that has been paid by the Company. 
At the completion of the project and at the direction of the Company,
Nightingale will either apply the Advance Deposit to any outstanding invoices
or, if there are no unpaid invoices owing to Nightingale, promptly return the
Deposit to the Company.

v v v v v v v v v v v v v v v

2


--------------------------------------------------------------------------------


If this Amendment conforms to your understanding of the terms and conditions of
our retention, please have the appropriate party signify agreement by signing
and returning the enclosed extra copy of this Amendment.

We look forward to continue working with you and the Company.

Sincerely,

 

 

 

/s/ Howard S. Hoffmann

 

 

 

 

Howard S. Hoffmann

 

 

READ, UNDERSTOOD AND AGREED TO BY:

 

 

 

 

 

MedQuist Inc.

 

 

 

 

 

By:

/s/ Gregory M. Sebasky

 

 

 

 

 

Title:

President

 

 

 

 

Date:

January 7, 2005

 

3


--------------------------------------------------------------------------------